DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 15 – 17 and 21 – 39 are pending.


Allowable Subject Matter
Claims 15 – 17 and 21 – 39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, the closest prior art of record, Molyneux, Oka, and Goel, either singularly or in combination, fail to anticipate or render obvious a wearable apparatus comprising:
an initial compressive sampling of an activity data associated with an activity that comprises a human behavior in the form of an action or a movement by the user, wherein the compressive sampling is performed based at least on the sampling information and a sampling criteria for generating a sampled data associated with the activity; and 
receive, in an instance in which an error satisfying a threshold error in the classification of the activity, updated selection information from the second apparatus;


Regarding claims 16, 17, and 21 – 39, the closest prior art of record, Molyneux, Oka, Goel, Vaswani, Bajcsy, Kuo, and Grokop, either singularly or in combination, fail to anticipate or render obvious the wearable apparatus of claim 15, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408) 918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Brent A. Fairbanks/Primary Examiner, Art Unit 2862